Name: Commission Regulation (EC) No 482/97 of 14 March 1997 amending Regulation (EC) No 1757/96 adopting exceptional additional support measures for the beef market in the United Kingdom
 Type: Regulation
 Subject Matter: animal product;  trade policy;  agricultural activity;  Europe
 Date Published: nan

 No L 75/28 IEN Official Journal of the European Communities 15. 3 . 97 COMMISSION REGULATION (EC) No 482/97 of 14 March 1997 amending Regulation (EC) No 1757/96 adopting exceptional additional support measures for the beef market in the United Kingdom HAS ADOPTED THIS REGULATION: Article 1 The date '31 March 1997' referred to in Article 2 (3) of Regulation (EC) No 1757/96 shall be replaced by the date '30 September 1997'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2) and, in particular, Article 23 thereof, Whereas Commission Regulation (EC) No 1757/96 of 10 September 1996 (3) has authorized that Member State to remove certain stocks of intervention beef with a view to incineration before the end of March 1997; whereas the incineration capacity in the United Kingdom for dealing with boxed beef is not sufficient to cope with the quantity concerned before that deadline; whereas a supplementary period of incineration should therefore be granted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p . 24 . $ OJ No L 296, 21 . 11 . 1996, p. 50 . h) OJ No L 230 , 11 . 9 . 1996, p . 7 .